United States Court of Appeals
               for the district of columbia circuit



No. 97-3023                                  September Term, 1997

United States of America,                 No. 90cr00027-01       
                                                                 
                    Appellee                                     
                                                                 
          v.

David M. Dale,

                    Appellant
                                      

     Before:  Wald, Silberman and Henderson, Circuit Judges.


                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on April 14, 1998  be amended as follow:

     Page 2, line 2: Replace "Opinion for the court filed by Circuit Judge Henderson" with "Opinion for the court filed Per Curiam".

     Page 2, line 4: Replace "Karen LeCraft Henderson, Circuit Judge" with "Per Curiam".

                                        Per Curiam
                                        FOR THE COURT: 
                                        /s/ Mark J. Langer
                                        Mark J. Langer, Clerk


Filed on:      April 28, 1998